DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE 
Examiner reached out to Applicant’s representative, Mr. Mark Brightwell, on November 2, 2021, to discuss the three different groups of inventions with respect to instant application. Mr. Brightwell indicated No election over the phone, and that a written Election/Restriction office action was respectfully requested. Thus, a written Election/Restriction is presented herein as requested. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-5 drawn to a UE configured to receive a reconfiguration message wherein in response to receiving the reconfiguration message, reconfiguring a serving cell frequency for a data connection of the first SIM with the first wireless network, to decrease or eliminate frequency re-tuning events on an RF chain that supports both the data connection of the first SIM and monitoring of pages of a second wireless network associated with a second of the SIMs, classified in H04W76/28, H04W88/06, H 04W24/08.
Claims 6-10, drawn to  relates to a UE configured to receive a reconfiguration message wherein the configuration message includes an indication of a denial probability threshold; in response to receiving the configuration message, controlling a percentage of time an RF chain of the radio subsystem is tuned aw, classified in H04W24/02 and H04W24/08.
III.	Claims 11-18, drawn to a UE configured to select at least one of a first RF chain and a second RF chain of the radio subsystem that is to be subjected to idle mode activity for the second SIM during a DC state of the first SIM; direct the radio subsystem to transmit a selection indicator to a first wireless network associated with the first SIM, wherein the selection indicator indicates a selection of at least one of a MCG and a SCG associated with the dual connectivity state of the first SIM, wherein the selection indicated by the selection indicator is determined based on said selecting at least one of the first RF chain and the second RF chain, classified in H04W48/18 and H04W88/06.
IV.	Claims 19-20, drawn to create a data record for a user equipment (UE) device having a plurality of subscriber identity modules (SIMs), wherein the data record is linked to first SIM information and second SIM information of the UE device, wherein the first SIM information corresponds to a first SIM of the UE device, wherein the second SIM information corresponds to a second SIM of the UE device; in response to establishing a first call to or from a first mobile number associated with the first SIM information, set the data record to a busy state; in response to receiving, while the data record is in the busy state, a second call that targets a second mobile number associated with the second SIM information, refrain from paging the second mobile number at least for a period of time, classified in H04W68/02 and H04W60/005.

Inventions I, II, III, and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  The inventions are distinct, each from the other because  reconfiguring a serving cell frequency for a data connection of the first SIM with the first wireless network, to decrease or eliminate frequency re-tuning events on an RF chain that supports both the data connection of the first SIM and monitoring of pages of a second wireless network associated with a second of the SIMs, and controlling a percentage of time an RF chain of the radio subsystem is tuned away from a first frequency, corresponding to a connection with the first wireless network, to a second frequency of the second wireless network, wherein said controlling is based on said denial probability threshold, and direct the radio subsystem to transmit a selection indicator to a first wireless network associated with the first SIM, wherein the selection indicator indicates a selection of at least one of a MCG and a SCG associated with the dual connectivity state of the first SIM, are different from creating a data record for a user equipment (UE) device having a plurality of subscriber identity modules (SIMs), wherein the data record is linked to first SIM information and second SIM information of the UE device, wherein the first SIM information corresponds to a first SIM of the UE device, wherein the second SIM information corresponds to a second SIM of the UE device; in response to establishing a first call to or from a first mobile number associated with the first SIM information, set the data record to a busy state.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644